Citation Nr: 1219457	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-34 947	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes.

2.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to October 1945; he was awarded the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Denver, Colorado (RO).

An August 2011 rating decision granted an increased rating of 70 percent for service-connected posttraumatic stress disorder with major depressive disorder, granted a total disability rating based on individual unemployability due to service-connected disability, and granted eligibility for Dependents' Educational Assistance, all of which were effective June 28, 2011.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012, and a copy of the transcript is of record.


FINDINGS OF FACT

1.  Service connection for bilateral hammertoe was denied by the Board in July 2006.  

2.  The additional evidence received subsequent to the July 2006 decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for bilateral hammertoe.  

3.  The Veteran's preexisting bilateral hammertoes were aggravated by his military service.
CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied entitlement to service connection for bilateral hammertoes is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  Evidence received since the July 2006 decision is new and material with respect to the issue of service connection for bilateral hammertoes and the claim of entitlement to service connection for bilateral hammertoes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hammertoes were aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's bilateral hammertoes claim and grants the reopened claim.  As the Board is granting the issues on appeal, no discussion of VA's duty to notify and assist is necessary.


Analysis of the Claim

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for bilateral hammertoe was denied by the Board in July 2006 because the evidence did not show that the Veteran's preexisting bilateral hammertoe was aggravated by service.  The Veteran attempted to reopen the claim in May 2008, which was denied by rating decision in September 2008; the Veteran timely appealed.

The evidence on file at the time of the July 2006 rating decision consisted of the Veteran's service treatment records, VA and private treatment reports dated from September 1997 to December 2005, and a February 2006 VA examination report, with March 2006 Addendum.

The Veteran's service treatment records reveal that second degree bilateral hammertoes were reported on his December 1942 induction examination.  He underwent surgery for hammertoe of the second toe on each foot while hospitalized from August 5, 1943 to September 20, 1943.  The discharge diagnosis in October 1945 was second degree bilateral hammertoes, symptomatic. 

According to a September 1997 medical report from C. E. Schneider, D.P.M., the Veteran had rigid hammertoe contracture on the left; the assessment from Dr. Schneider in November 1999 was rigid hammertoe deformity of the second digits on each foot.

VA treatment reports dated from March 1999 to December 2005 reveal bilateral hammertoes.  The Veteran complained in April 2001 of problems with hammertoes since service, with increased disability after surgery in service when he was made to perform a 25 mile march.  The assessment in November 2002 was hammertoes with foot deformity.

A VA foot evaluation was conducted in February 2006.  The Veteran complained of a history of chronic foot pain, for which he wore corrective shoes.  Examination revealed bilateral marked claw foot deformity with metaphalangeal dorsiflexion and general proximal interphalangeal distal interphalangeal plantar flexion, accentuated.  The diagnoses were congenital hammertoe deformity of the second toe, status post bilateral second toe proximal interphalangeal osteotomy, and bilateral hallux valgus and hammertoe deformities.  

The examiner concluded in February 2006 that it was not likely that the Veteran's preexisting hammertoes disability was chronically aggravated during service, to include as a result of hammertoe surgery, because it was noted two and a half months after surgery that the "result is good;" because he had 
age-related degenerative changes of the congenital foot deformities; and because the deformity involved the unoperated proximal interphalangeal joints with severe flexion deformity secondary to contracted flexor tendons, which is a deformity factor in congenital hammertoe condition.

According to a March 2006 Addendum, the VA examiner who evaluated the Veteran in February 2006 had reviewed the claims file.

Evidence received after July 2006 consists of a January 2005 statement from the Veteran's sister, private and VA treatment records dated from April 2006 to April 2012, a transcript of the April 2012 Board hearing, April 2012 lay statements from the Veteran's family, and written statements by and on behalf of the Veteran.

In order for the Veteran's claims to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran's preexisting bilateral hammertoe disability was aggravated by service.  

The evidence received after July 2006 includes an April 2006 medical statement from F. W. Hainge, D.P.M., the Veteran's April 2012 testimony, and written statements in support of the claim from the Veteran's family.  

According to the July 2006 medical statement from Dr. Hainge, the Veteran had a long history of progressive bilateral hammertoe deformities and foot pain.  Dr. Hainge concluded that although hammertoes are a congenital deformity and would not have been caused by marching and drills, a hammertoe deformity can be aggravated by marching and drills.  The April 2012 Veteran's testimony and the multiple lay statements from the Veteran's family are to the effect that although the Veteran had hammertoes upon entering service, his bilateral hammertoe disability was permanently aggravated in service, as evidenced by the need for surgery, and were also made worse from marching he was required to do after surgery.  

The Board finds that the July 2006 report from Dr. Hainge and the April 2012 testimony and lay statements are new and material because they indicate that the Veteran's current hammertoe deformity was aggravated by service and thus raise a reasonable possibility of substantiating the claim for service connection for bilateral hammertoes.  Therefore, new and material evidence has been submitted and the claim of service connection for bilateral hammertoes is reopened.


Service Connection 

The Veteran seeks service connection for bilateral hammertoes due to aggravation of a preexisting condition.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. § 3.304 (2011). 

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).

Service connection may not be granted for congenital or developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel (GC) has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, 
service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This GC opinion concluded that a defect differed from a disease in that a defect is "more or less static in nature" while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.

The Veteran's service treatment records show that he had hammertoes when he entered service.  Consequently, the presumption of soundness at service entrance is rebutted and it must be determined whether the preexisting bilateral hammertoe disability was aggravated by service.  While in service, he underwent surgery of the hammertoes because of chronic pain.  

The Veteran testified at his April 2012 hearing that his preexisting hammertoe disability was permanently aggravated by service, which is why he had to have foot surgery in service, to include his attempt to go on a 24 mile march soon after the surgery that resulted in bleeding of the feet and the subsequent need for special footwear.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although there is a February 2006 VA opinion against the claim because the examiner felt that the Veteran's preexisting hammertoes were not aggravated by service, the Board notes that the fact that the Veteran underwent surgery in service for his hammertoes indicates increased problems requiring surgery.  The Veteran was in combat and was awarded the Purple Heart Medal.  His testimony and the multiple statements on file from the Veteran's family support his contentions of progressive problems with hammertoes since service.  Additionally, the April 2006 medical statement from Dr. Hainge that a hammertoe deformity can be aggravated by marching and drills supports the Veteran's April 2012 testimony of increased hammertoe disability in service and after service discharge.  

After review of the evidence as a whole, the Board finds the evidence in favor of the claim to be more probative than the evidence against the claim.  The above evidence reveals that the Veteran's preexisting bilateral hammertoe disability is a congenital defect that was subject to a superimposed chronic injury, as required to warrant service connection for a congenital defect.  See VAOPGCPREC 82-90.  


ORDER

The claim for service connection for bilateral hammertoes is reopened.

Service connection for bilateral hammertoes is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


